94 F.3d 649
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Julie OLESEN, on behalf of her minor daughter, Briana Adam, Appellant,v.Shirley S. CHATER, Commissioner of Social SecurityAdministration, Appellee.
No. 95-3399.
United States Court of Appeals, Eighth Circuit.
Submitted:  July 25, 1996.Filed:  August 13, 1996.

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
PER CURIAM.


1
Julie Olesen appeals from the final order of the District Court,1 which, in granting summary judgment for the Commissioner, held that the final administrative decision denying Supplemental Security Income benefits to Olesen's minor daughter Briana is supported by substantial evidence on the record as a whole and that the administrative law judge committed no errors of law.  The final administrative decision concluded that Briana is not disabled for Social Security purposes.


2
Having considered the briefs and the record, we agree with the conclusions of the District Court.  The judgment of that court is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable Richard H. Battey, Chief Judge, United States District Court for the District of South Dakota